Title: To Benjamin Franklin from Robert Morris: Three Letters, 7 October 1782
From: Morris, Robert
To: Franklin, Benjamin


I.
Sir
Marine Office 7th. October 1782.—
This Letter will be delivered to you by Joshua Barney Esqr. a Lieutenant in the Navy of the United States, and now commanding the Packet Ship Washington. This young Gentleman is an Active, gallant Officer, who has already behaved very well on many Occasions, and I recommend him to your particular Notice and Attention from the Conviction that his Conduct will do Honor to those by whom he is patronized and introduced.
I am Sir Your most obedient & humble Servant
Robt Morris
His Excellency Benjamin Franklin Esqr.
 
Endorsed: Marine Office Oct. 7. 1782
 
II.
Sir
Office of Finance 7th. October 1782.
Captain Barney having been detained until this Day and it being probable that he will not arrive in Europe so early as I expected I am very doubtful whether it would be proper to send him to the Havanna but think it would be better he should return immediately hither because it is likely that the Negotiation I proposed will consume more time than he can spare. His Ship is small but she sails remarkably well and will therefore give us a good Chance of being well informed of the Situation of our Affairs. If there is likely to be any Delay or Difficulty in the Havanna Plan it will be best that you endeavor to obtain the Shipment of a considerable Sum in Europe on Board some of the King’s frigates. At any Rate we must have Money and I think you may venture fifty thousand Crowns by this Vessel. You will see that Capt. Barney is put under your Directions and is to wait your Instructions but I must at the same time inform you that Congress have directed his Ship to be purchased and sent to France among other Things for the Purpose of obtaining a better Communication with their Servants and more frequent and accurate Intelligence from Europe you will see therefore the Propriety of dispatching her as speedily as possible and I think we may probably fall upon ways & Means to afford you frequent Opportunities of writing with a great Chance of Security.
I am Sir your most obedient and humble Servant
Robt Morris
His Excellency Benjamin Franklin Esqr.
 
Endorsed: Office of Finance Oct. 7. 1782
 
III.
Dear Sir
Office of Finance 7th October 1782
In a Letter of the second Instant which I have just now received from the Head Quarters of the American Army is the following Paragraph— In short, my dear Sir, the Want of Money gives rise to so many complaints and uneaseinesses, that without a portion of it, I fear the infection will spread from Officer to Soldier. It is most vexatious to see the parade of the states upon every occasion; They declare in the most pompous manner that they will never make peace but upon their own terms, and yet call upon them for the support of the war, and you may as well call upon the dead. If they persist in their present accursed system, I do not see but they must accept Peace upon any terms.
I am Sir your most obedient Servant
Robt Morris


P.S. I would have sent the whole Letter from which this is extracted but I have not time to put it in Cypher
His Excellency Benjn. Franklin Esqr.

 
Endorsed: Office of Finance Oct. 7. 1782 Letter from Head Quarters decyphered
Notation: (By C. No 4.)
